UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7835


JEFFREY A. PLEASANT,

                Petitioner - Appellant,

          v.

HAROLD W. CLARKE, Director Virginia Dept. of Corrections,

                Respondent - Appellee.



                              No. 14-7847


JEFFREY A. PLEASANT,

                Petitioner - Appellant,

          v.

COMMONWEALTH OF VIRGINIA; HAROLD W. CLARKE, Director,

                Respondents - Appellees.



Appeals from the United States District Court for the Eastern
District of Virginia, at Richmond.     Robert E. Payne, Senior
District Judge. (3:14-cv-00144-REP-RCY; 3:14-cv-00266-REP-RCY)


Submitted:   April 23, 2015                 Decided:   April 28, 2015


Before SHEDD, DUNCAN, and THACKER, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Jeffrey A. Pleasant, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

        Jeffrey A. Pleasant seeks to appeal the district court’s

orders denying relief on his 28 U.S.C. § 2254 (2012) petitions.

The orders are not appealable unless a circuit justice or judge

issues        a    certificate        of     appealability.               See     28     U.S.C.

§ 2253(c)(1)(A) (2012).               A certificate of appealability will not

issue        absent     “a    substantial         showing         of    the   denial     of    a

constitutional right.”               28 U.S.C. § 2253(c)(2) (2012).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard        by    demonstrating          that   reasonable        jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                    Slack v. McDaniel, 529 U.S. 473,

484    (2000);        see    Miller-El     v.    Cockrell,        537    U.S.    322,    336-38

(2003).           When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                 Slack,

529 U.S. at 484-85.

        We    have     independently        reviewed        the    records      and    conclude

that    Pleasant        has    not   made       the   requisite         showing   in     either

appeal.        Accordingly, we deny Pleasant’s applications to proceed

in    forma       pauperis,     deny       certificates           of    appealability,        and

dismiss the appeals.             We dispense with oral argument because the

facts    and       legal     contentions        are   adequately         presented      in    the

                                                 3
materials   before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                   DISMISSED




                                    4